DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 16 has been amended.  Claims 1-20 are pending and examined on the merits.

Information Disclosure Statement
References to Jian and Adumeau have been lined-through.  Although the published papers were cited, author manuscripts were provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite in the recitation of “a second” polyethylene glycol linking group which has insufficient antecedent basis in claim 1 which does not recite “a first” polyethylene glycol linking group.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 is reliant on substituted dinucleotides which members of a genus of  2’ azido NAD+s, 2’-alkyne NAD+s, 3’-alkyne NAD+s, 6-alkyne NAD+s  or 2-alkyne-NAD+s.  The specification describes a single structure of a 3’-azido NAD+ (Figure 1).  The specification describes other NAD+ analogues 1 through 6.  It appears that the 3’-azido-NAD+ of figure 1 is the same as NMN5 of Figure 10.  Thus it appears that substitution in the 3’ position according to Figure 1 is a substitution of R1 in Figure 10.  Applying this conclusion to the other analogues of Figure 10, NMN1, and NMN3 are 2’-alkyne-NAD+s; NMN2 and NMN4 are 3’-alkyne NAD+s and NMN6 is a 2’-azido-NAD+.  Table 1 of the originally filed disclsoure describes NAD+ analog 7 which is an additional azido derivative on the 3’ position of NAD and thus a 3’-azido NAD.  Table 1 also describes NMN8 and NMN9 having an alkyne at the R3 and R4 positions, 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 1-16 require a modified PARP comprising a plurality of poly-ADP-ribose groups comprising substitutions with one or more alkyne or azido moieties.  When given the broadest reasonable interpretation, the claims encompass any PARP and any ADP-ribose substitutions with one or more alkyne or azido moiety
Claims 17-20 require combining a PARP and a substituted dinucleotide to provide an auto modified PARP comprising a plurality of poly ADP ribose groups on the surface of the auto modified PARP.  When given the broadest reasonable interpretation the claims encompass any alkyne or azido substituted dinucleotide.


All claims are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643